DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the filing of Preliminary Amended claims for application #17/167510 on April 16, 2021.
3.	Claim 1 has been amended.
4.	New claims 2-20 have been added.
5.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

6.	The information disclosure statement (IDS) submitted on May 04, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 19 (a method, a system and a non-transitory computer-readable medium respectively) recite receiving an alert enrollment request based on a user selection from a mobile device of a user, the mobile device corresponding to a communication endpoint identifier; generating a user interface element that corresponds to a confirmation of an option to initiate a communication channel; in response to receiving an indication of the confirmation, initiating the communication channel via the mobile device; and transmitting an invitation of a survey communication through the communication channel, the survey communication including an identity verification request associated with a selected phrase to be repeated by the user.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use one or more hardware processor performing the receiving of alert enrollment request from client devices and providing text message alerts addressed to the client device based on the communication endpoint identifier linked to the opt-in-record, as such the use of one or more hardware processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of identifying an opt-in-record and updating the opt-in-record amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for claims 2, 11 and 20, these claims recite limitations that further define the abstract idea noted in claims 1, 11 and 19. In addition, they recite the additional elements of identifying an opt-in-record and updating the opt-in-record are merely tools for identifying and updating metadata.  The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 3-5 and 8-9, these claims recite limitations that further define the same abstract idea noted in claims 1 and 10. Therefore, they are considered patent ineligible for the reason given above.
As for claims 6-7 and 15-16, these claims recite limitations that further define the abstract idea noted in claims 1 and 10. In addition, they recite the additional elements of communicating an offer and receiving survey, are merely tools for communicating offer and receive survey. The one or more processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.

9.	Regarding the prior art rejection:  See Office Action mailed 10/28/2020.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/21/2022